DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 32-37, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al (US Publication 2015/0055468 A1).
Regarding to claims 25 and 35, Agarwal discloses a method for processing an incoming data message by a network interface card NIC 515 of a host computer (fig. 5 page 5 paragraph 0065), the NIC comprising a plurality of receive queues 517 and a plurality of transmit queues 517, each of the transmit queues associated with a different one of the receive queues (page 5 paragraph 0066), the method comprising: extracting a set of header values from a header of the incoming data message (page 12 paragraph 0142); selecting a receive queue by using the extracted set of header values (page 5 paragraph 0067) to perform a load balancing operation that distributes incoming data messages among multiple receive queues (page 7 paragraph 0081); storing data 516 regarding the selected receive queue in the header of the data message (page 5 paragraph 0067); and delivering the data message to virtualization software 510 of the host computer via the selected transmit queue (pages 5-6 paragraph 0069), wherein the virtualization software uses the stored data to select 518 a transmit queue associated with the selected receive queue for an outgoing data message (page 6 paragraph 0072).
Regarding to claims 26 and 36, Agarwal discloses selecting the receive queue comprises: calculating a hash value from the extracted set of header values; and selecting the receive queue based on the calculated hash value (page 12 paragraph 0142).
Regarding to claims 27 and 37, Agarwal discloses selecting the receive queue further comprises identifying a set of receive queues from the plurality of receive queues based on a destination address of the incoming data message, wherein the receive queue is selected from the identified set of receive queues (pages 1-2 paragraph 0010).
Regarding to claims 32 and 42, Agarwal discloses the set of header values comprises source and destination network addresses, source and destination transport layer ports, and transport protocol (page 12 paragraph 0142).
Regarding to claims 33 and 43, Agarwal discloses each pair of associated transmit and receive queues are executed on a same processing unit of the host computer (page 3 paragraph 0045).
Regarding to claims 34 and 44, Agarwal discloses  the virtualization software delivers the incoming data message to a data compute node (DCN) executing on the host computer and receives the outgoing data message from the DCN (page 3 paragraph 0042).
Allowable Subject Matter
Claims 28-31 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467